Name: Council Directive 76/344/EEC of 25 March 1976 implementing Council Directive 69/73/EEC as regards the repair of goods under inward processing arrangements
 Type: Directive
 Subject Matter: nan
 Date Published: 1976-04-02

 Avis juridique important|31976L0344Council Directive 76/344/EEC of 25 March 1976 implementing Council Directive 69/73/EEC as regards the repair of goods under inward processing arrangements Official Journal L 089 , 02/04/1976 P. 0029 - 0029 Greek special edition: Chapter 02 Volume 2 P. 0137 Spanish special edition: Chapter 02 Volume 3 P. 0057 Portuguese special edition Chapter 02 Volume 3 P. 0057 ++++ ( 1 ) OJ N L 58 , 8 . 3 . 1969 , P . 1 . ( 2 ) OJ N L 73 , 27 . 3 . 1972 , P . 14 . ( 3 ) OJ N L 24 , 30 . 1 . 1976 , P . 58 . COUNCIL DIRECTIVE OF 25 MARCH 1976 IMPLEMENTING COUNCIL DIRECTIVE 69/73/EEC AS REGARDS THE REPAIR OF GOODS UNDER INWARD PROCESSING ARRANGEMENTS ( 76/344/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 69/73/EEC OF 4 MARCH 1969 ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION , OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING ( 1 ) , AS LAST AMENDED BY THE ACT OF ACCESSION ( 2 ) AND BY DIRECTIVE 76/119/EEC ( 3 ) , AND IN PARTICULAR ARTICLE 29 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS ARTICLE 5 ( 1 ) OF DIRECTIVE 69/73/EEC PROVIDES THAT THE BENEFIT OF INWARD PROCESSING ARRANGEMENTS MAY BE GRANTED ON CONDITION THAT THIS SHOULD CONTRIBUTE TOWARDS PROVIDING THE MOST FAVOURABLE CONDITIONS FOR THE EXPORT OF GOODS WITHOUT CONFLICTING WITH ESSENTIAL INTERESTS OF PRODUCERS WITHIN THE COMMUNITY ; WHEREAS IN RESPECT OF THEIR RELATIVELY LIMITED IMPORTANCE IN RELATION TO THE AGGREGATE OF ECONOMIC ACTIVITY , REPAIR OPERATIONS , INCLUDING RESTORING TO THE ORIGINAL CONDITION AND PUTTING IN ORDER OF THE GOODS IN QUESTION AS PROVIDED FOR IN ARTICLE 2 ( 3 ) OF DIRECTIVE 69/73/EEC , FULFIL IN ALMOST ALL CASES THE CONDITIONS PROVIDED FOR IN ARTICLE 5 ( 1 ) , TO PERMIT SUCH OPERATIONS TO BE CARRIED OUT UNDER INWARD PROCESSING ARRANGEMENTS ; WHEREAS IT IS THEREFORE UNNECESSARY TO REQUIRE THE COMPETENT AUTHORITIES TO EVALUATE CASE BY CASE THE ECONOMIC EFFECTS OF REPAIR OPERATIONS ; WHEREAS IT IS THEREFORE JUSTIFIABLE TO CONSIDER THAT REPAIR OPERATIONS ARE OPERATIONS WHICH CONTRIBUTE TOWARDS PROVIDING THE MOST FAVOURABLE CONDITIONS FOR THE EXPORT OF GOODS WITHOUT CONFLICTING WITH ESSENTIAL INTERESTS OF PRODUCERS WITHIN THE COMMUNITY , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 IN CASES WHERE GOODS ARE BROUGHT INTO THE CUSTOMS TERRITORY OF THE COMMUNITY FOR REPAIR UNDER INWARD PROCESSING ARRANGEMENTS INCLUDING RESTORING THEM TO THEIR ORIGINAL CONDITION AND PUTTING THEM IN ORDER , THE OPERATIONS SHALL BE CONSIDERED AS OPERATIONS WHICH CONTRIBUTE TOWARDS PROVIDING THE MOST FAVOURABLE CONDITIONS FOR THE EXPORT OF GOODS WITHOUT CONFLICTING WITH ESSENTIAL INTERESTS OF PRODUCERS WITHIN THE COMMUNITY , FOR THE PURPOSES OF APPLYING ARTICLE 5 ( 1 ) OF DIRECTIVE 69/73/EEC . ARTICLE 2 1 . THE MEMBER STATES SHALL BRING INTO FORCE THE MEASURES NECESSARY TO COMPLY WITH THIS DIRECTIVE NOT LATER THAN 1 JULY 1976 AND SHALL INFORM THE COMMISSION THEREOF IMMEDIATELY . 2 . THE COMMISSION SHALL COMMUNICATE THIS INFORMATION TO THE OTHER MEMBER STATES . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 25 MARCH 1976 . FOR THE COUNCIL THE PRESIDENT M . MART